DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 
In the instant case, although claim 7 recites TiO2, ZrO2 and HfO2 and claim 10 only appears to recite ZrO2 and HfO2, the claims are essentially the same given that claim 10 depends from claim 1 which comprises TiO2 in view of the present amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27 and 28 are rejected as they include ranges of alkali oxide and a range of Li2O that are broader than the more narrow ranges now recited in claim 1. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 27 recites the broad recitation “greater than or equal to 5 mol% and less than or equal to 13mol%” alkali oxide, and the claim also recites “greater than or equal to 8 mol% and less than or equal to 12 mol%” alkali oxide (see claim 1) which is the narrower statement of the range/limitation. Claim 28 recites the broad recitation “greater than or equal to 3 mol% and less than or equal to 10mol%” Li2O, and the claim also recites “greater than or equal to 3 mol% and less than or equal to 8 mol%” Li2O (see claim 1) which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 27, 28 and 29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Claims 27 and 28 include ranges that are broader than that previously claimed and are therefore, not limiting.  
Claim 29 includes the range of Li2O being greater than or equal to 3 mol% and less than or equal to 8 mol% but as this exact range is already in claim 1, claim 29 is not further limiting. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5-6, 14-16, 18-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Pub 20160107924) 
Regarding claims 1-2, 21-30, 34-35, 38 and 39: Yamamoto teaches the following glass composition (in mol%) 

    PNG
    media_image1.png
    277
    104
    media_image1.png
    Greyscale


The above Example meets all the requirements of claims 1-2, 21-30, 34-35, 38 and 39 except it fails to include adding TiO2 with the ZrO2 in a combined amount of less than or equal to 6mol%. However, as Yamamoto does teach that their compositions can include up to 3mol% TiO2 (0052) and 0-2, or even 0-1mol% ZrO2 (0050), it would have been obvious to one having ordinary skill to include both 0-3mol% TiO2 and 0-2 (or 0-1mol%) ZrO2 with a reasonable expectation of success.
	The above ranges provide for a TiO2+ZrO2 combined total of less than 6mol%.
Regarding claims 5 and 6: As discussed above, it would have been obvious to one having ordinary skill to include both 0-3mol% TiO2 and 0-2 (or 0-1mol%) ZrO2 with a reasonable expectation of success.
The above ranges provide for a TiO2+ZrO2 total of less than or equal to 4 (i.e. note the 0-3+the 0-1=0-4mol%) meeting claim 5, and a total overlapping that of claim 6 rendering it obvious (MPEP 2144.05). 
Regarding claims 14 and 20: Although Yamamoto’s composition fails to include La2O3 in an amount as recited in claim 14 or Y2O3 in the amount recited in claim 20, as Yamamoto does teach that their compositions can include La2O3 or even Y2O3, each being in an amount up to 3mol% (0052), it would have been obvious to one having ordinary skill to include 0-3mol% La2O3 or even 0-3mol% Y2O3 with a reasonable expectation of success. These ranges overlap the claimed amounts providing for a prima facie case of obviousness (MPEP 2144.05). 
Regarding claims 15 and 16: As discussed above, it would have been obvious to one having ordinary skill to include 0-2mol% ZrO2 with a reasonable expectation of success.
This overlaps the claimed amounts providing for a prima facie case of obviousness (MPEP 2144.05). 
Regarding claims 18 and 19: As discussed above, it would have been obvious to one having ordinary skill to include 0-3mol% TiO2 with a reasonable expectation of success.
This overlaps the claimed amounts providing for a prima facie case of obviousness (MPEP 2144.05). 
Regarding claims 31-32 and 33: Although Yamamoto’s composition fails to include Na2O in an amount as recited in claims 31-32 and 33, given that Yamamoto teaches that Na2O can be present in their compositions from 0-11mol%, 1-10mol%, 1-8mol% or even 1-6mol% (0044), it would have been obvious to one having ordinary skill to include 0-11mol%, 1-10mol%, 1-8mol% or even 1-6mol% Na2O with a reasonable expectation of success. The ranges overlap the claimed amounts providing for a prima facie case of obviousness (MPEP 2144.05). 
Regarding claims 31-32 and 33: Although Yamamoto’s composition fails to include MgO in an amount as required by claims 36 and 37, given that Yamamoto teaches that MgO can be present in their compositions from 0.5-8.5mol% (0047), it would have been obvious to one having ordinary skill to include 0.5-8.5mol% MgO with a reasonable expectation of success. The range overlaps the claimed amounts providing for a prima facie case of obviousness (MPEP 2144.05). 
Regarding claims 40 and 41: Although Yamamoto does not specify the CTE as claimed, given that Yamamoto’s composition meets that claimed, one having ordinary skill would reasonably conclude the same properties (MPEP 2112). 
Regarding claims 42-44 and 45: Yamamoto does teach that their glass compositions should have a hydrolytic resistance of class I according to ISO 720 (see for example 0017) and a base resistance of class 2 according to ISO 695 (see 0025) and it is noted that Yamamoto’s glasses are not strengthened (i.e. before ion exchange). Although Yamamoto may not specify these properties being maintained after strengthening, given that Yamamoto’s composition meets that claimed, one having ordinary skill would reasonably conclude the same properties when treated similarly (MPEP 2112). 
Regarding claims 46 and 47: Although Yamamoto does not specify the acid resistance being class S2 or S2 before or after ion exchange as claimed, given that Yamamoto’s composition meet that claimed, one having ordinary skill would reasonably conclude the same properties when treated similarly (MPEP 2112). 
Regarding claim 48: Yamamoto also teaches a glass pharmaceutical package formed from their glasses (see title). 

Claims 7-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Pub 20160107924) as applied to claim 1 above in view of any one of US Pub 20130034670 and US Pub 20190062201.
	As discussed above, Yamamoto teaches the invention of claim 1.
Regarding claims 7-9: Yamamoto’s composition fails to include HfO2 with the TiO2 and ZrO2 as required in claim 7 in the total amounts recited in claims 8-9. However, 
Yamamoto does teach that components that improve chemical durability may be added and they do not appear to place limits on what the component can be (i.e. see “and the like” in par. 0052) (0052). Additionally, it is noted that throughout Yamamoto teaches the desire for their lithium aluminosilicate glass to have alkali resistance. As such, one having ordinary skill would reasonably look to the prior art for components that improve chemical durability and that is taught to be capable of providing alkali resistance to lithium aluminosilicate glass.
In the instant case, as Hashimoto, who similarly teaches lithium aluminosilicate glass, discloses that HfO2 is a component, that can be combined with ZrO2 and TiO2 in a total (HfO2+ZrO2+TiO2) amount of 1-4mol%, to improve chemical durability and increase alkali resistance (0062), it would have been obvious to one having ordinary skill at the time of invention to modify Yamamoto to include their lithium aluminosilicate compositions including HfO2 along with their ZrO2 and TiO2 in a total (HfO2+ZrO2+TiO2) amount of 1-4mol% to provide chemical durability and alkali resistance.
The Examiner notes on record that although Yamamoto’s glass is for pharmaceuticals while Hashimoto’s glass may be used for a different purpose, there is nothing of record to indicate that HfO2 would not be suitable for use in glass compositions used in pharmaceuticals. Additionally, given that Weiss clearly suggests that glass compositions containing HfO2 (see Table in ‘201) can be used in pharmaceuticals (see 0095 in ‘201), one having ordinary skill would have a reasonable expectation of success of adding HfO2 to Yamamoto’s composition.
Regarding claims 10-13 Yamamoto’s composition fails to include HfO2 with the ZrO2 as recited in claim 10 in the total amounts recited in claims 11-13. However, Yamamoto does teach that their compositions can include 0-2, or even 0-1mol% ZrO2 (0050) and 0-3mol% of a component that improves chemical durability (0052). 
While Yamamoto does not specify HfO2 being the component, Yamamoto does not appear to place limits on what the component can be (i.e. see “and the like” in par. 0052) (0052). Additionally, as previously noted, Yamamoto teaches the desire for their lithium aluminosilicate glass to have alkali resistance. As such, one having ordinary skill would reasonably look to the prior art for components that improve chemical durability and that is taught to be capable of providing alkali resistance to lithium aluminosilicate glass.
As Hashimoto, who similarly teaches lithium aluminosilicate glass, discloses that HfO2 is a component, that can be combined with ZrO2, to improve chemical durability and increase alkali resistance (0062) and a desirable amount of HfO2 is 0-2mol% or even 0-1mol% in view of cost (0063), it would have been obvious to one having ordinary skill at the time of invention to modify Yamamoto to include their component being HfO2 added at an amount of 0-2mol% or 0-1mol% to provide chemical durability and alkali resistance.
The above ranges for ZrO2 and HfO2 (component) will provide for totals falling within or overlapping the totals claimed rendering them obvious (MPEP 2144.05). 
Regarding claim 17: Yamamoto’s composition fails to include HfO2 in the amount recited in claim 17. 
However, as mentioned above, Yamamoto does teach that their compositions can include 0-3mol% of a component that improves chemical durability (0052). 
While Yamamoto does not specify HfO2 being the component, Yamamoto not appear to place limits on what the component can be (i.e. see “and the like” in par. 0052) (0052). Additionally, as previously noted, Yamamoto teaches the desire for their lithium aluminosilicate glass to have alkali resistance. As such, one having ordinary skill would reasonably look to the prior art for components that improve chemical durability and that is taught to be capable of providing alkali resistance to lithium aluminosilicate glass.
As Hashimoto, who similarly teaches lithium aluminosilicate glass, discloses that HfO2 is a component to improve chemical durability and increase alkali resistance (0062) and a desirable amount of HfO2 is 0-2mol% or even 0-1mol%  in view of cost (0063), it would have been obvious to one having ordinary skill at the time of invention to modify Yamamoto to include their lithium aluminosilicate compositions including their component being HfO2 added at 0-2 or 0-1mol% to provide chemical durability and alkali resistance.

Response to Arguments
Applicant’s arguments regarding the previous 112, 2nd rejections have been fully considered and are persuasive.  The previous 112, 2nd rejections have been withdrawn. 
Applicant’s arguments with respect to the claims as amended not being taught have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784